IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                 February 6, 2008
                               No. 07-50907
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

DAVID HICKMAN

                                           Plaintiff-Appellant

v.

DAWN GROUNDS, Warden, Hughes Unit; ASSISTANT WARDEN KENNETH
DEAN; ASSISTANT DIRECTOR BRUCE ARMSTRONG

                                           Defendants-Appellees


                 Appeal from the United States District Court
                      for the Western District of Texas
                            USDC No. 6:07-CV-59


Before JOLLY, PRADO, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      David Hickman, Texas prisoner # 540585, has filed a motion in this court
to proceed in forma pauperis (IFP) on appeal from the denial of his FED. R. CIV.
P. 60(b) motion, in which he had challenged the dismissal without prejudice of
his 42 U.S.C. § 1983 complaint for failure to prosecute or comply with a court
order. The district court denied Hickman leave to proceed IFP on appeal,
certifying that the appeal was not taken in good faith.


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-50907

      When a district court denies IFP and certifies that an appeal is not taken
in good faith under 28 U.S.C. § 1915(a)(3) and FED. R. APP. P. 24(a)(3), the
appellant may either pay the filing fee or challenge the district court’s
certification decision. Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
Hickman’s motion to proceed IFP on appeal is construed as a challenge to the
district court’s certification decision. See id. This court’s inquiry into whether
the appeal is taken in good faith “is limited to whether the appeal involves legal
points arguable on their merits (and therefore not frivolous).” Howard v. King,
707 F.2d 215, 220 (5th Cir. 1983) (internal quotation marks and citation
omitted).
      Hickman contends that he is entitled to relief under Rule 60(b) motion
because he is a pro se plaintiff with no legal training and he should be held to a
less stringent standard with regard to his filings. Hickman asserts that in the
spirit of liberally construing pro se pleadings, he believed that his pleadings
were correct and timely.
      The district court’s decision to deny Rule 60(b) relief is reviewed for abuse
of discretion. Edwards v. City of Houston, 78 F.3d 983, 995 (5th Cir. 1996). Rule
60(b)(1) does not provide relief because of a plaintiff’s ignorance of the law.
Bohlin Co., Inc. v. Banning Co., Inc., 6 F.3d 350, 357 (5th Cir. 1993). Hickman
had a duty to inquire about the status of his case and to comply with the district
court’s order to pay the filing fee or file an IFP application. See Bohlin, 6 F.3d
at 357. Accordingly, the district court did not abuse its discretion in denying
Hickman’s Rule 60(b) motion. See Bohlin, 6 F.3d at 357. Hickman is also
incorrect to suggest that his suit, which complained about events occurring in
April 2006, cannot be refiled because it is time barred. See Gartrell v. Gaylor,
981 F.2d 254, 256 (5th Cir. 1993).
      Hickman has not shown that he will present a nonfrivolous issue for
appeal. Hickman’s IFP motion is DENIED and his appeal is DISMISSED as



                                        2
                                     No. 07-50907

frivolous. See Baugh, 117 F.3d at 202; Howard v. King, 707 F.2d 215, 219-20
(5th Cir. 1983); 5TH CIR. R. 42.2.




                                          3